PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/147,563
Filing Date: 5 May 2016
Appellant(s): Katholieke Universiteit Leuven



__________________
Anne Brown
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/28/2021 and 05/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (US 2010/0143306) in view of Reading et al (The Journal of Immunology 2013) and as evidenced by Dimomeletis et al (Experimental Hematology 2010).


(2) Response to Argument

Appellant argues that there is a flaw in the rationale of the obviousness rejection. Appellant asserts that Reading’s disclosure fails to lead the person of ordinary skill in the art to think of MAPCs as an effective alternative to MSCs in Luo’s islet bone marrow co-culture. Appellant asserts that the similar clinical usefulness to which Reading is referring to is irrelevant to success in Luo’s method. Appellant asserts that similar clinical usefulness is the ability of both MSCs and MAPCs to suppress autoreactive and alloreactive T cells that would recognize islet antigens. Appellant argues that there no reason for the person of ordinary skill in the art to believe that T cell suppression was a factor in the success of Luo’s co-culture of islets and bone marrow.
This is not found persuasive. First, the obviousness rejection is based on the modification of the Luo method to include MAPCs as a type of bone marrow cell in their coculture, either as an alternative to MSCs or in addition to MSCs. Luo indicates that bone marrow cells are required for culture of their islets and that additional cells can be added to the culture such as MSCs and mesenchymal cells. Reading has been cited to demonstrate that it was known in the prior art that MAPCs were bone marrow cells similar to MSCs and were also able to be differentiated into mesenchymal cells beneficial for combining with islets for transplantation purposes. Second, Luo is co-culturing islets with bone marrow cells for the purposes of transplanting the coculture. 
In addition, MAPCs are also known in the prior art as “marrow-derived adult progenitor cells” and as a specialized mesenchymal cell in the bone marrow as evidenced by Cataldo et al (US 2008/0131409, page 2 para 18).
Appellant asserts that Luo is cited as disclosing a co-culture of BMMNCs and pancreatic islets. Appellant asserts that Luo’s purpose to adding BMMNCs to the islets is to promote islet viability, morphology and function. Appellant asserts that the effective cells are not identified by Luo. Appellant asserts that all we know from Luo is that BMMNCs have numerous beneficial effects on the islets in the co-culture.
This is not found persuasive. First, Luo never uses the term BMMNC. They only mention mononuclear cells once in example 2, but do not limit their invention to only BMMNC. Appellant is misrepresenting the reference and trying to narrow the teaching of Luo to only the use of BMMNC. Luo explicitly state that they are co-culturing bone marrow cells and pancreatic islets (page 4 para 43-44) and that this includes complete bone marrow or the one or more subpopulations of bone marrow cells (page 4 para 47). Luo’s message is very simple, that pancreatic islets are better when they are combined with bone marrow cells. Second, Luo does give some guidance with regard to the cell types within the bone marrow that are desirable for addition and explicitly indicate bone marrow stromal cells (otherwise known as mesenchymal stem cells, MSCs) and mesenchymal cells (page 4 para 45). Therefore, to say that Luo does not identify the effective cells is not accurate, because Luo does identify effective cells as bone marrow cells, mesenchymal cells and MSCs. Luo does not limit their effective cells to a single cell type within the bone marrow and teaches that any bone marrow cell is useful for inclusion in the method of Luo. Thus, Luo suggests that any bone marrow cell will provide support and benefits to the islet cells of their invention. 
Appellant asserts that Luo speculates that some subpopulations of BMMNC might be responsible for the effect on the pancreatic islets or that the effect could be synergistic of more than one subpopulation of BMMNC. Appellant asserts that Luo provides no clue as to the effective subpopulation(s) and points to Appendix B as evidence that bone marrow cells are heterogenous.
This is not found persuasive. Luo does not recite the term “BMMNC” or the term “synergy” or “synergistic” in their disclosure. Luo specifically discloses that bone marrow supports human islet cells endocrine function in vitro (page 4 para 43-49). However, Reading does mention synergy. At page 8, column 2, Reading states that In AIT (allogeneic islet transplantation), such effects (protective effects of MAPCs and MSCs) may synergize with the established potential for MSCs to prevent β cell apoptosis, induce β cell neogenesis, and promote revascularization or organization of islet morphology. Reading states that this class of adherent stem and progenitor cells continues to display therapeutic efficacy in a range of clinical indications. 
Appellant asserts that example 9 in Luo shows that co-culture of β islets with BMMNCs inhibits cytokine release from the islets. Appellant asserts that example 10 of Luo shows co-culture of islet β cells with BMMNC and shows that BMMNCs promote islet survival. Appellant recites parts of the abstract of Luo as well as parts of paragraphs 6-10, 44 and 46 as evidence of the beneficial effects of bone marrow cells on islets leaving out the comparison to cord blood cells and isolated peripheral blood CD34+ cells as inferior to the bone marrow cells for support of islets.
This is not found persuasive. Examples 9 and 10 of Luo do not recite BMMNCs (see pages 7-8 and Figures 11a, 11b, 12a and 12b). These examples recite bone marrow cells, but do not limit the effects to a specific subpopulation as asserted by Appellant.
Appellant argues that Luo fails to provide any guidance that would have suggested that any particular subpopulation was the successful or effective factor for the beneficial effect on islets in long term culture.
This is not found persuasive. Luo disclose that their cultures may include additional cell types such as MSCs and mesenchymal cells (page 45), which is why Reading’s teaching is particularly relevant. Reading teach that MAPCs are a population of adherent progenitor cells isolated from bone marrow that meet the International Society for Cellular Therapy criteria applied to MSC as a prototype for adherent stem and progenitor cells (i.e. capable of differentiation to mesenchymal lineages) (page 1 column 2). The fact that Luo intend for their islet/BM cell co-cultures to be used for transplantation is also relevant as well.
Appellant argues that the declaration of Dr. Valerie Roobrouck filed March 31, 2020 (Evidence Appendix C) provides evidence that a person of ordinary skill in the art would not have believed that MAPCs were responsible for the positive effect in islet BMMNC co-cultures. Appellant asserts that the declaration explained why the culture medium of Luo would not have supported MAPC expansion and viability and that this would have been well known in the industry.
This is not found persuasive. Luo specifically state that bone marrow cells such as mesenchymal cells are to be included in their coculture method and Reading supply the information that MAPCs are a mesenchymal cell found in the bone marrow which provides benefits when combined with islet cell transplantation. The declaration focuses exclusively on the features of Reading that were not relied upon for the obviousness rejection, ignore the specific teachings of Luo regarding the suggestion to include mesenchymal cells in their method and therefore the facts presented in the declaration are not germane to the rejection at issue. 
In addition, if the optimal culture medium for MAPC expansion and viability is well known in the industry (as suggested by Appellant) then one of ordinary skill in the art would have be aware of a need for modifying the culture medium used in the Luo method to accommodate the addition of a cell type reported to be beneficial for including with islet transplants as suggested by Reading. In addition, Luo specifically suggest that those skilled in the art will recognize, or be able to ascertain using no more than routine experimentation, many equivalents to the specific embodiments of the described invention (page 10 para 140). As such, Luo is not limited to a specific culture medium for their method.
Appellant argues that Luo is silent about the reason why additional cells were to be added to the culture. Appellant asserts that adding MSCs would not suggest adding MAPCs could be substituted because the reason for adding the MSCs is not explained. Appellant asserts that because the person of ordinary skill in the art would not have known why MSCs were added it would not have been reasonable to expect that MAPCs would be an effective substitute.
This is not found persuasive. Luo indicates that the cells added to the coculture of islets are for the beneficial effects they would have on the islets (page 4 para 43-45) and even Reading acknowledges the known benefits that MSCs provide to islets by preventing apoptosis, inducing neogenesis and promoting revascularization or organization of islet morphology (page 8, column 2, last paragraph) and still suggest MAPCs as alternatives to MSCs.
Appellant argues that The Reading reference fails to compensate for Luo’s deficiency. Appellant asserts that the Reading reference is limited to autoimmunity, MSCs and allograft rejection and particularly islet rejection and point to the declaration of Dr. Roobrouck as evidence for their assertion.
This is not found persuasive. The Reading reference was relied upon in the obviousness rejection for the identification of MAPCs as a cell found in the bone marrow with mesenchymal potential that can provide beneficial effects when combined with islets for transplantation purposes.
Appellant argues that the declaration explains that similar clinical usefulness of MSCs and MAPCs refers to suppression of antigen-mediated T cell proliferation. Appellant points to page 5 of the last office action and partially quotes the Examiner’s statement regarding the teaching of Reading and adds underlining to the end of the quote. This underlining was not present in Reading’s abstract nor in the office action. Appellant argues that there is no evidence that the problem Luo addressed was related to T-cells. Appellant asserts that even if MAPCs can modulate T cell proliferation that this fails to provide a motivation to conduct Luo co-culture with MAPCs. Appellant asserts that Reading provides no reason to use MAPCs in the co-culture of Luo.
This is not found persuasive. Luo teach that they coculture islets with bone marrow cells. They specifically identify MSCs and mesenchymal cells as beneficial for addition to their coculture. Reading teach that MSCs and MAPCs are both located in the bone marrow and that MAPCs are a population of adherent progenitor cells isolated from bone marrow that meet the International Society for Cellular Therapy criteria applied to MSC as a prototype for adherent stem and progenitor cells (i.e. capable of differentiation to mesenchymal lineages) (page 1 column 2). Since MAPCs are a bone marrow cell with mesenchymal potential and comparable to MSCs and located in the bone marrow they meet the criteria set by Luo for the bone marrow cells to culture with islets. The fact that both Luo and Reading are drawn to the combination of islets and bone marrow cells for the purposes of transplantation is established as well.
Appellant argues that Reading never suggests a physical combination of MAPCs and islets and even if they did teach physically combining them the cells for in vivo transplant that this still fails to suggest co-culturing BMMNCs and islets with MAPCs in Luo’s method. 
This is not found persuasive. First, Luo does not limit their method to BMMNCs and does not recite BMMNCs in their disclosure as part of their invention other than as an example (page 5 para 52 example 2). Luo specifically state that their invention is not limited to their examples (page 4 para 49). Second, Luo specify that their invention uses bone marrow cells, and specify bone marrow stromal cells and mesenchymal cells (page 4 para 45) and Reading indicate that MSCs and MAPCs are both located in the bone marrow and that MAPCs are a population of adherent progenitor cells isolated from bone marrow that meet the International Society for Cellular Therapy criteria applied to MSC as a prototype for adherent stem and progenitor cells (i.e. capable of differentiation to mesenchymal lineages) (page 1 column 2). Reading suggests that MAPCs are a bone marrow cell that is advantageous for combination with islet transplantations for the same reason that MSCs are due to their similarities. Luo is directed to culturing islets for transplants and requires bone marrow cells and suggest the addition of cells such as MSCs and mesenchymal cells which MAPCs are a known type of bone marrow cell and known to have similarities to MSCs.
Appellant argues that bone marrow contains cells with discrete phenotypes and functions despite being in the same tissue. Appellant asserts that the mere fact that MScs and MAPCs reside in the bone marrow does not suggest that MAPCs would be a suitable alternative to MSCs in Luo’s method.
This is not found persuasive. Luo specifically indicate that bone marrow cells are required for their co-culture with islets and specifically indicate that their BM cells are not limited to a specific subpopulation. Additional cells include MSCs and mesenchymal cells and Reading identifies MAPCs as a mesenchymal cell that is similar to MSCs and located in the bone marrow which meets Luo’s requirements. 
Appellant argues that while both Luo and Reading administer islets that Luo is about improving islet viability, morphology and function in sustained culture by co-culturing islets with BMMNCs. Appellant asserts that Reading is limited to suppressing the antigen responses in cell transplantation by administering MAPCs to the transplant subject.
This is not found persuasive. First, Luo does not recite the acronym BMMNC anywhere in their reference. They refer to their cocultured cells as bone marrow cells and islets. Luo’s insistence on repeating the use of the phrase bone marrow cells supports the Examiner’s position that bone marrow cells in general are intended for use in the method of Luo. Second, while Reading is directed to the use of MAPCs and MSCs as alternatives for the advantages of suppressing an antigen response, during the course of their disclosure they also reveal that MSCs and MAPCs are both located in the bone marrow and that MAPCs are a population of adherent progenitor cells isolated from bone marrow that meet the International Society for Cellular Therapy criteria applied to MSC as a prototype for adherent stem and progenitor cells (i.e. capable of differentiation to mesenchymal lineages) (page 1 column 2). 
In addition, Reading also discloses that MAPCs displayed enhanced replicative potential and exhibited significantly higher levels of telomerase activity compared to MSCs (pages 2-3, results) which establishes them as a cell type suitable for long term culture. So the fact that Reading identifies MAPCs as a cell type found in the bone marrow that differentiates into a mesenchymal cell type and is comparable to MSCs for combination with islet transplantation makes MAPCs an obvious choice for addition to the Luo method of culturing bone marrow cells with islets.
For the above reasons, it is believed that the rejections should be sustained.

With regard to the IDS papers filed 03/23/2021 and 06/24/2021, they have been held in abeyance since they were filed after the Notice of Appeal filed on 12/28/2020 as required by MPEP 1206 II.


Respectfully submitted,
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635 

                                                                                                                                                                                                       /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.